FS Investment Corporation 8-K Exhibit 14.1 FS INVESTMENT CORPORATION CODE OF BUSINESS CONDUCT, ETHICS AND STATEMENT ON THE PROHIBITION OF INSIDER TRADING December 11, 2012 TABLE OF CONTENTS Page Introduction 1 Purpose of the Code 1 Principles of Business Conduct 3 - Conflicts of Interest 3 - Corporate Opportunities 3 - Confidentiality 3 - Fair Dealing 4 - Protection and Proper Use of Company Assets 4 - Compliance with Applicable Laws, Rules and Regulations 4 - Equal Opportunity, Harassment 4 - Gifts 5 - Accuracy of Company Records 5 - Retaining Business Communications 5 - Outside Employment 6 - Service as a Director 6 - Political Contributions 6 - Media Relations 7 - Intellectual Property Information 7 - Internet and E-mail Policy 7 - Reporting Violations and Complaint Handling 7 Code of Ethics 9 - Scope of the Code of Ethics 9 - Definitions 9 - Standards of Conduct 11 - Prohibited Transactions 11 - Management of the Restricted List 13 - Procedures to Implement the Code of Ethics 13 - Reporting Requirements 14 - Pre-Clearance Reports 14 - Initial Holdings Reports 14 - Quarterly Transaction Reports 15 - Annual Holdings Reports 15 - Annual Certification of Compliance 16 Statement on the Prohibition of Insider Trading 17 - Summary of FSIC’s Business Activities 17 - Background 17 - Policy 18 - Who is an Insider? 19 - What is Material Information? 19 - What is Non-public Information? 19 - Bases for Liability 20 - Penalties for Insider Information 20 - Controlling the Flow of Sensitive Information 21 Administration of the Code 23 Sanctions for Code Violations 23 Application/Waivers 23 Records 24 Revisions and Amendments 24 Appendices Code Acknowledgment Form A Pre-Clearance Form B Initial Holdings Form C Quarterly Pre-Clearance Form D Annual Holdings Form E CODE OF BUSINESS CONDUCT, ETHICS AND STATEMENT ON THE PROHIBITION OF INSIDER TRADING INTRODUCTION Ethics are important to FS Investment Corporation (“FSIC”, “our”, “us”, or “we”) and to its management.FSIC is committed to the highest ethical standards and to conducting its business with the highest level of integrity. All officers, directors and employees of FSIC and its investment adviser, FB Income Advisor, LLC (the “investment adviser”), are responsible for maintaining this level of integrity and for complying with the policies contained in this Code.If you have a question or concern about what is proper conduct for you or anyone else, please raise these concerns with FSIC’s Chief Compliance Officer or any member of FSIC’s management, or follow the procedures outlined in applicable sections of this Code. This Code of Business Conduct, Ethics and Statement on the Prohibition on Insider Trading (collectively, the “Code”) has been adopted by the Board of Directors of FSIC (the “Board”) in accordance with Rule 17j-l(c) under the Investment Company Act of 1940 (the “1940 Act”) and the May 9, 1994 Report of the Advisory Group on Personal Investing by the Investment Company Institute (the “Report”).Rule 17j-l generally describes fraudulent or manipulative practices with respect to purchases or sales of securities held or to be acquired by business development companies if effected by access persons of such companies. PURPOSE OF THE CODE This Code is intended to: · help you recognize ethical issues and take the appropriate steps to resolve these issues; · deter ethical violations to avoid any abuse of position of trust and responsibility; · maintain confidentiality of our business activities; · assist you in complying with applicable securities laws; · assist you in reporting any unethical or illegal conduct; and · reaffirm and promote our commitment to a corporate culture that values honesty, integrity and accountability. Further, it is the policy of FSIC that no affiliated person of our organization shall, in connection with the purchase or sale, directly or indirectly, by such person of any security held or to be acquired by FSIC: ·employ any device, scheme or artifice to defraud us; 1 · make any untrue statement of a material fact or omit to state to us a material fact in order to make the statement made, in light of the circumstances under which it is made, not misleading; · engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon us; or · engage in any manipulative practices with respect to our business activities. All employees, as a condition of employment or continued employment, will acknowledge annually, in writing, that they have received a copy of this Code, read it, and understand that the Code contains our expectations regarding their conduct. 2 PRINCIPLES OF BUSINESS CONDUCT All employees will be subject to the following guidelines covering business conduct: Conflicts ofInterest You must avoid any conflict, or the appearance of a conflict, between your personal interests and our interests.A conflict exists when your personal interests in any way interfere with our interests, or when you take any action or have any interests that may make it difficult for you to perform your job objectively and effectively.For example, a conflict of interest probably exists if: · you cause us or the investment adviser to enter into business relationships with you or a member of your family, or invest in companies affiliated with you or a member of your family; · you use any non-public information about us or the investment adviser, our customers or our other business partners for your personal gain, or the gain of a member of your family; or · you use or communicate confidential information obtained in the course of your work for your or another’s personal benefit. Corporate Opportunities Each of us has a duty to advance the legitimate interests of FSIC when the opportunity to do so presents itself.Therefore, you may not: · take for yourself personally opportunities, including investment opportunities, discovered through the use of your position with us or the investment adviser, or through the use of either’s property or information; · use our or the investment adviser’s property, information, or position for your personal gain or the gain of a family member; or · compete, or prepare to compete, with us or the investment adviser. Confidentiality You must not disclose confidential information regarding us, the investment adviser, our affiliates, our lenders, our clients, or our other business partners, unless disclosure is authorized or required by law.Confidential information includes all non-public information that might be harmful to, or useful to the competitors of, FSIC, our affiliates, our lenders, our clients, or our other business partners.This obligation continues even after you leave FSIC, until the information becomes publicly available. 3 Fair Dealing You must endeavor to deal fairly with our customers, suppliers and business partners, or any other companies or individuals with whom we do business or come into contact with, including fellow employees and our competitors. You must not take unfair advantage of these or other parties by means of: · manipulation; · concealment; · abuse of privileged information; · misrepresentation of material facts; or · any other unfair-dealing practice. Protection and Proper Use of Company Assets Our assets are to be used only for legitimate business purposes.You should protect our assets and ensure that they are used efficiently. Incidental personal use of telephones, fax machines, copy machines, personal computers and similar equipment is generally allowed if there is no significant added cost to us, it does not interfere with your work duties, and is not related to an illegal activity or to any outside business. Compliancewith Applicable Laws, Rules and Regulations Each of us has a duty to comply with all laws, rules and regulations that apply to our business.Please talk to our Chief Compliance Officer if you have any questions about how to comply with the above regulations and other laws, rules and regulations. In addition, we expect you to comply with all our policies and procedures that apply to you.We may modify or update our policies and procedures in the future, and may adopt new company policies and procedures from time to time. You are also expected to observe the terms of any confidentiality agreement, employment agreement or other similar agreement that applies to you. Equal Opportunity, Harassment We are committed to providing equal opportunity in all of our employment practices including selection, hiring, promotion, transfer, and compensation of all qualified applicants and employees without regard to race, color, sex or gender, sexual orientation, religion, age, national origin, handicap, disability, citizenship status, or any other status protected by law.With this in mind, there are certain behaviors that will not be tolerated.These include harassment, violence, intimidation, and discrimination of any kind involving race, color, sex or gender, sexual 4 orientation, religion, age, national origin, handicap, disability, citizenship status, marital status, or any other status protected by law. Gifts Gifts can appear to compromise the integrity and honesty of our personnel.On the other hand, business colleagues often wish to provide small gifts to others as a way of demonstrating appreciation or interest. We have attempted to balance these considerations in the policy which follows. No person employed by FSIC shall accept a gift or other thing of more than de minimis value ($100 or less) from any person or entity that does business with, or is soliciting business from, FSIC.Gifts exceeding that amount per person must be returned and the gift, its approximate value and its disposition reported to the Chief Compliance Officer.FSIC personnel may accept gifts in the form of customary business entertainment (meals, tickets to sporting or other entertainment events) so long as the giver will be present at the entertainment.Gifts to the firm as a whole or to an entire department (for example, accounting, analysts, etc.) may exceed the $100 limitation, but such gifts must be approved by the Chief Compliance Officer. All gifts shall be reflected in a gift log, containing a basic description of the gift, a good faith estimate of the value of the gift, and a description of its disposition, i.e., accepted, rejected, returned to sender, etc. Solicitation of gifts is strictly prohibited. Standards for giving gifts are identical to those governing the acceptance of gifts (that is they should be restricted to items worth $100 or less).On the whole, good taste and judgment must be exercised in both the receipt and giving of gifts.Every person subject to this Code must avoid gifts or entertainment that would compromise FSIC’s standing or reputation.If you are offered or receive any gift which is either prohibited or questionable, you must inform the Chief Compliance Officer immediately. Accuracy of Company Records We require honest and accurate recording and reporting of information in order to make responsible business decisions.This includes such data as quality, safety, and personnel records, as well as financial records. All financial books, records and accounts must accurately reflect transactions and events, and conform both to required accounting principles and to our system of internal controls. Retaining Business Communications The law requires us to maintain certain types of corporate records, usually for specified periods of time.Failure to retain those records for those minimum periods could subject us to 5 penalties and fines, cause the loss of rights, obstruct justice, place us in contempt of court, or seriously disadvantage us in litigation. From time to time we establish retention or destruction policies in order to ensure legal compliance.We expect you to fully comply with any published records retention or destruction policies, provided that you should note the following exception: If you believe, or we inform you, that our records are relevant to any litigation or governmental action, or any potential litigation or action, then you must preserve those records until we determine the records are no longer needed.This exception supersedes any previously or subsequently established destruction policies for those records.If you believe that this exception may apply, or have any questions regarding the possible applicability of that exception, please contact our Chief Compliance Officer. Outside Employment Without the written consent of the Chief Executive Officer of FSIC, no person is permitted to: · be engaged in any other financial services business for profit; · be employed or compensated by any other business for work performed; or · have a significant (more than 5% equity) interest in any other financial services business including, but not limited to, banks, brokerages, investment advisers, insurance companies or any other similar business. Requests for outside employment waivers should be made in writing to the Chief Executive Officer with a copy to the Chief Compliance Officer. Service as aDirector No person shall serve as a director or officer of any organization, other than a charitable organization, without prior written authorization from the Chief Compliance Officer.Any request to serve on the Board of such an organization must include the name of the entity and its business, the names of the other Board members, and a general reason for the request.The Chief Compliance Officer shall consult with the Chief Executive Officer in connection with such request. Political Contributions Persons associated with FSIC or any of its affiliated organizations may direct personal funds as contributions to political action committees or political candidates, however, any amount contributed in excess of$150 (regardless of whether one may vote for the candidate) must be pre-approved by the Chairman or Chief ComplianceOfficer,ortheir designee.Persons associated with FSIC will be required to disclose any political contributions made no less frequently than annually.Outside directors are not subject to the pre-clearance or annual disclosure requirements. 6 Media Relations We must speak with a unified voice in all dealings with the press and other media.As a result, our Chief Executive Officer, or his or her designee, is the sole contact for media seeking information about FSIC.Any requests from the media must be referred to our Chief Executive Officer, or his or her designee. Intellectual PropertyInformation Information generated in our business is a valuable asset.Protecting this information plays an important role in our growth and ability to compete.Such information includes business and research plans; objectives and strategies; trade secrets; unpublished financial information; salary and benefits data; lender and other business partner lists.Employees who have access to our intellectual property information are obligated to safeguard it from unauthorized access and: · Not disclose this information to persons outside of FSIC; · Not use this information for personal benefit or the benefit of persons outside of FSIC; and · Not share this information with other employees except on a legitimate “need to know” basis. Internet and E-Mail Policy We provide an e-mail system and Internet access to certain of our employees to help them do their work.You may use the e-mail system and the Internet only for legitimate business purposes in the course of your duties. Incidental and occasional personal use is permitted, but never for personal gain or any improper or illegal use.Further, you are prohibited from discussing or posting information regarding FSIC in any external electronic forum, including Internet chat rooms, electronic bulletin boards or social media sites. Reporting Violations and Complaint Handling You are responsible for compliance with the rules, standards and principles described in this Code.In addition, you should be alert to possible violations of the Code by FSIC’s or the investment adviser’s employees, officers and directors, and you are expected to report a violation promptly.Normally, reports should be made to one’s immediate supervisor. Under some circumstances, it may be impractical or you may feel uncomfortable raising a matter with your supervisor.In those instances, you are encouraged to contact our Chief Compliance Officer who will investigate and report the matter to our Chief Executive Officer and/or Board, as the circumstance dictates.You will also be expected to cooperate in an investigation of a violation. 7 Anyone who has a concern about our conduct, the conduct of an officer of FSIC or its investment adviser or our accounting, internal accounting controls or auditing matters, may communicate that concern to the Audit Committee of the Board by direct communication with our Chief Compliance Officer or by email or in writing.All reported concerns shall be forwarded to the Audit Committee and will be simultaneously addressed by our Chief Compliance Officer in the same way that other concerns are addressed by us.The status of all outstanding concerns forwarded to the Audit Committee will be reported on a quarterly basis by our Chief Compliance Officer.The Audit Committee may direct that certain matters be presented to the full Board and may also direct special treatment, including the retention of outside advisors or counsel, for any concern reported to it. All reports will be investigated and whenever possible, requests for confidentiality shall be honored.And, while anonymous reports will be accepted, please understand that anonymity may hinder or impede the investigation of a report.All cases of questionable activity or improper actions will be reviewed for appropriate action, discipline or corrective actions. Whenever possible, we will keep confidential the identity of employees, officers or directors who are accused of violations, unless or until it has been determined that a violation has occurred. There will be no reprisal, retaliation or adverse action taken against any employee who, in good faith, reports or assists in the investigation of, a violation or suspected violation, or who makes an inquiry about the appropriateness of an anticipated or actual course of action. For reporting concerns about FSIC’s or its investment adviser’s conduct, the conduct of an officer of FSIC or its investment adviser, or about FSIC’s or its investment adviser’s accounting, internal accounting controls or auditing matters, you may use the following means of communication: ADDRESS:
